DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 12/08/2021, Applicant, on 05/09/2022.
Status of Claims
Claims 25-26 are currently amended. 
Claims 27-30 were previously presented. 
Claims 25-30 are currently pending following this response. 
New matter
No new matters have been added to the amended claims.
Response to Arguments – claim objections
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the objection to claim 25 in the present office action.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the rejection of claim 25 and its dependent claims under 35 USC § 112 in the present office action.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding Applicant’s arguments on page 6 “Applicant respectfully submits that these amendments plainly direct Claim 25 toward patent eligible subject matter. The claimed invention describes a specific method by which assignments can be efficiently assigned in a workplace having multiple human resources capable of accepting the assignments. Further, the present amendments recite specific elements that allow for concurrent processing of work item records by a plurality of human resources. Thus, the claim is eligible because it is not directed to an abstract idea. That is, even if this claim were judged to include aspects of a judicial exception, Claim 25 should nevertheless be considered to recite eligible subject matter because it integrates those aspects into a practical application, particularly in light of the present amendments. As will also be appreciated, Claim 25 has been amended in numerous other ways that each remove ambiguity and provide more definite terminology and definition. Applicant respectfully submits that when these limitations are considered with the other elements of Claim 25, the claimed subject matter becomes limited to a specific use having practical effects, which impose the type of meaningful limitations that argue against the claim being directed toward a judicial exception”
The examiner respectfully disagrees.
The examiner asserts that claim 25 recites an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea as explained in the 35 USC § 101 rejection (below). The Examiner asserts that claim 25 recite an abstract idea of concurrent processing of work items in a workflow by providing work items to human resources to accept, edit, reschedule or cancel. The terms concurrent processing are nothing but providing the ability to multiple users to work on a work item simultaneously. The claims still recite an abstract idea of processing a work item in a workflow. The additional elements identified by the Examiner “by a processor comprising an intelligent process automation module”, “and is received over a network though a user interface associated with a requestor”, “automatically pulled from a database”, “by the processor”, and “over the network through a respective user interfaces” are generic computer elements used to apply the abstract idea. The present claims lack technical features that integrate the claims into a practical application or amount to significantly more than the judicial exception. The Examiner does not see any improvement over the prior art systems or improvement to the computer itself in the instant pending claims. In conclusion, the Examiner maintains the rejection of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and they are persuasive.
Regarding Applicant’s arguments on page 7 “Neither Park, Zhang, Wolthuis, and Hinton teach these new limitations. Thus, Applicant respectfully submits that Claim 25, as amended herein, are patentable over the cited references”
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in independent claim 25, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. Limitations in claim 25 are therefore distinguished from the prior arts specifically “comparing, by the processor, the timestamp for each state change action made by of the plurality of human resources on the submitted base state of the work item record to a last known timestamp on a server for recording each of the state change actions for a match, wherein: if there is no match, transmitting an alert to the corresponding human resource that the work item record has changed and forcing a re-evaluation of the state change action being made by the corresponding human resource, and if there is a match, updating the submitted base state of the work item record until a one of the updates determines that the work item is accepted by a first human resource of the plurality of human resources;”. 
In conclusion, the Examiner withdraws the prior art rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 25-30 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 25-30 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of concurrent processing of work items in a workflow by providing work items to human resources to accept, edit, reschedule or cancel. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving  a work item record, wherein the work item record is associated with a work item, and wherein: the work item record includes information input by the requestor that includes an identification by the requestor of a type of the work item; the work item record further includes information based on the identification of the type of the work item; the information of the work item record includes a skill required of a human resource qualified to handle the work item; the information of the work item record includes time dimension attributes related to the work item, including at least when the work item needs to be performed; determining a plurality of human resources that are both qualified and available to work on the work item given the information of the work item record, wherein qualification is determined by matching the skill to the plurality of human resources and availability is determined via pulling information from the personal information managers of the plurality of human resources and comparing to the time dimension attributes; storing the work item record in a submitted base state for scheduling with one of a plurality of human resources; providing the plurality of human resources with access to the stored submitted base state of the work item record so that each of the plurality of human resources can perform state change actions to modifying the submitted base state of the work item record concurrently, the submitted  base state of the work item record being simultaneously updated with information related to the performed state change actions; and a timestamp indicating when the state change actions occurred, wherein the state change actions performed by a human resource comprise at least: edit work item, accept work item, and decline work item; comparing the timestamp for each state change action made by of the plurality of human resources on the submitted base state of the work item record to a last known timestamp of on a server recording each of the state change actions for a match, wherein: if there is no match, transmitting an alert to the corresponding human resource that the work item record has changed and forcing a re-evaluation of the state change action being made by the corresponding human resource, and if there is a match, updating the submitted base state of the work item record until a one of the updates determines that the work item is accepted by a first human resource of the plurality of human resources; in response to determining that the work item is accepted, transmitting a notification to other of the plurality of human resources that the work item has been accepted and, removing the work item record  from view of the other of the plurality of human resources in the respective user interfaces”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for concurrent processing of work items in a workflow. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 26-30 recite certain methods of organizing human activity because the claimed elements describe concurrent processing of work items in a workflow. As a result, claims 26-30 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 25 does not include additional elements that integrate the abstract idea into a practical application. Claim 25 includes additional elements that does not recite an abstract idea. The additional elements of claim 25 include “by a processor comprising an intelligent process automation module”, “and is received over a network though a user interface associated with a requestor”, “automatically pulled from a database”, “by the processor”, and “over the network through a respective user interfaces”. When considered in view of the claim as a whole, the steps of “receiving and transmitting” do not integrate the abstract idea into a practical application because “receiving and transmitting” are insignificant extra solution activities to the judicial exception. Further, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 25 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 26-30 do not include any additional elements beyond those recited by independent claim 25. As a result, claims 26-30 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 25 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 25 includes additional elements that does not recite an abstract idea. The additional elements of claim 25 include “by a processor comprising an intelligent process automation module”, “and is received over a network though a user interface associated with a requestor”, “automatically pulled from a database”, “by the processor”, and “over the network through a respective user interfaces”. The steps of “receiving and transmitting” do not amount to significantly more than the abstract idea because “receiving and transmitting” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). Further, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 25 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 26-30 do not include any additional elements beyond those recited by independent claim 25. As a result, claims 26-30 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 25-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendments and arguments dated 05/09/2022 necessitated the reformulation of the 35 USC § 101 rejection and the withdrawal of the 35 USC § 103 rejection presented in the present office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure because it discloses timestamp and perform a comparison with those threshold values to determine if an event should be generated to notify an administrator, Corley et al. (US 20040088406 A1).
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623